Citation Nr: 1338857	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  

2.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD) with dysthymia, rated 50 percent disabling from March 13, 2008, and 30 percent disabling prior to that date.  

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for ischemic heart disease to include as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	David Huffman, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appeals a December 2007 rating decision that granted service connection for PTSD and assigned a 30 percent rating, and a February 2008 rating decision that granted service connection and a noncompensable rating for bilateral hearing loss disability.  The rating for PTSD was increased to 50 percent, effective from March 31, 2008, in a September 2011 rating decision.  The Veteran continues to seek higher ratings for these disabilities.  The Veteran also seeks TDIU, and has filed a VA form 21-8940, in May 2013, based on his assertion that he is disabled due to the effects of his service-connected PTSD and bilateral hearing loss.  The Veteran also appeals an August 2011 rating decision denying service connection for ischemic heart disease.  

In June 2013, the Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a travel Board hearing held at the RO.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

With respect to the issues on appeal, further development is required for compliance with VA's duty to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his hearing before the undersigned, the Veteran and his wife testified that his bilateral hearing loss disability had worsened since the most recent examination in March 2011.  They described his increased difficulty hearing in a variety of situations.  

As to his PTSD with dysthymia, the Veteran and his wife also testified that his manifestations have worsened.  It is alleged that the Veteran had to quit his job, or take a retirement in March 2011, because he could not get along with his coworkers.  A VA form 21-4192 signed by the Veteran's supervisor in June 2013 reflects that the Veteran last worked in March 2011, and notes 'retired' as the reason for termination.  

The Veteran and his wife further testified that a recent psychological assessment and PTSD disability benefits questionnaire completed by W.C., Ph.D., dated in January 2013, supports his claim for a higher rating for PTSD and dysthymia as well as his claim for TDIU.  

The Veteran's representative submitted a statement in January 2013 noting that he had in his possession 84 pages of VA treatment records from Louis A. Johnson VA medical center dated from October 2012 to December 2012.  These records are not associated with the claims folder, nor are they found in the Virtual VA/VBMS record.  There is no indication in the claims file or Virtual VA/VBMS that an attempt has been made to obtain these records. 

Given the Veteran's contentions as well as the outstanding VA treatment records, the Board finds that, on remand, he should be scheduled for updated VA examinations for his PTSD with dysthymia and bilateral hearing loss to determine the current nature and severity of these disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

As to the claim for service connection for ischemic heart disease, the claim must be remanded because there are outstanding VA treatment records as referenced above.  

Additionally, as to the TDIU matter, the Board notes that the Veteran has not been provided notice therefore VA's duty to notify has not been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This should be accomplished on remand.  The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447  (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with all required notice in response to the claim for TDIU.

2.  Undertake appropriate development for the claim for TDIU.  

3.  Obtain updated VA treatment records to include those from Louis A. Johnson VA medical center dating from September 2011.  

4.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the impact of the service-connected bilateral hearing loss and tinnitus on the Veteran's employability, to include whether it is sufficient to render the Veteran unemployable.

5.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD with dysthymia.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should express an opinion concerning the impact of the PTSD with dysthymia on the Veteran's employability, to include whether it, either alone or in conjunction with his hearing loss and tinnitus, is sufficient to render the Veteran unemployable taking into consideration his education and work experience.

6.  Undertake any other indicated development.  Then, readjudicate the issues on appeal, including the TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



